Citation Nr: 0608605	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-31 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to September 7, 2001 
for the grant of service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The Board notes that the veteran appealed a December 2002 
Board decision that denied the veteran's claim alleging clear 
and unmistakable error (CUE) in the May 17, 1973 and June 12, 
1973 rating decisions with the Court of Appeals for Veterans 
Claims (Court).  The Board also notes that should the Court 
find CUE in either of the above-noted rating decisions, a 
decision by the Board on the effective date of service 
connection would be moot.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

It is necessary to remand this claim to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

It cannot be said, in this case, that there has been 
sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate the claims for an earlier effective date.  
Rather, the only VCAA letter sent to the veteran in November 
2001 concerned the service connection claim.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).   
Since the evidence needed to substantiate the veteran's 
effective date claim differs significantly than that needed 
to show entitlement to service-connected disability 
compensation, the Board is constrained to remand the issue 
for compliance with the notice provisions contained in this 
law and to ensure the veteran has had full due process of 
law.  

Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim. The 
notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to the claim that 
he has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), have been 
completed, the RO should readjudicate the 
claim.  If such action does not resolve 
the claim, a supplemental statement of 
the case (SSOC) should be issued to the 
veteran and his attorney.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this case should 
be returned to this Board for further 
appellate review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


